Citation Nr: 0934349	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  99-21 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a cognitive disorder, 
to include as due to an inservice head injury, claimed as 
memory dysfunction and an inability to read and write.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1961 to April 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in St. Louis, Missouri (RO).

An July 2004 Board decision found that service connection was 
not warranted for residuals of head trauma, claimed as memory 
loss and the inability to read and write.  The Veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court).  Consequent to a March 2005 Order 
granting a March 2005 Joint Motion for Remand (Joint Motion), 
the Veteran's appeal was remanded to the Board.  A letter was 
sent to the Veteran and his attorney on April 20, 2005, in 
which he was given 90 days from the date of the letter to 
submit additional argument or evidence in support of his 
appeal prior to the Board's readjudication.  Letters 
containing argument were received from the Veteran's attorney 
in August 2005 and November 2005.

Subsequently, a December 2005 Board decision again found that 
service connection was not warranted for residuals of head 
trauma, claimed as memory loss and the inability to read and 
write.  The Veteran again appealed the denial to the Court.  
Consequent to an April 2007 Order granting an April 2007 
Joint Motion, the Veteran's appeal was remanded to the Board.  
The 90-day letter described above was sent on May 17, 2007, 
after which point the Veteran's appeal was remanded by the 
Board in September 2007.  It now returns to the Board for 
appellate review.

The September 2007 Remand in this case referred the issues of 
entitlement to service connection for a right eye disorder, 
to include as due to a head injury in service, and 
entitlement to an increased evaluation for a left eye 
disorder, currently evaluated as 10 percent disabling.  After 
satisfying VA's duty to notify requirements by sending the 
Veteran letters dated in May 2008 and November 2008, initial 
adjudication of these issues was completed in May 2009.  
However, the Veteran has not yet perfected an appeal with 
respect to either issue; accordingly, they are not before the 
Board at this time.  


FINDINGS OF FACT

1.  VA notified the Veteran of the evidence need to 
substantiate the claims decided therein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  The Veteran's service treatment records reflect that the 
Veteran was involved in a motor vehicle accident in February 
1964, approximately 2 months prior to his service separation.

3.  A cognitive disorder is currently diagnosed.

4.  The evidence of record does not relate the Veteran's 
cognitive disorder to his military service.


CONCLUSION OF LAW

A cognitive disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  A letter dated in 
November 2001 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Although this 
letter was dated subsequent to the initial adjudication of 
the Veteran's claim, that initial adjudication occurred in 
April 1999, prior to the enactment of the Veterans Claims 
Assistance Act of 2000.  Moreover, the Veteran had almost 3 
years after that April 1999 notice letter to submit evidence, 
and had his claim readjudicated by the RO in the November 
2002 and March 2004 supplemental statements of the case, 
prior to the Board's first adjudication of his claim in July 
2004.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Moreover, the 
Veteran was notified of regulations pertinent to the 
establishment of an effective date and of the disability 
rating in a May 2008 letter.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA 
examinations were conducted in June 2002, October 2002, 
December 2003, and November 2007.  38 C.F.R. § 3.159(c) (4).  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

Additionally, all the evidence in the Veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

II.  Laws and Regulations

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In order to 
establish service connection for the Veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

III.  Factual Background

The Veteran's service treatment records show that on service 
entrance in February 1961, no neurologic abnormalities were 
noted.  However, on the February 1961 subjective report of 
medical history, the Veteran answered "yes" to a question 
concerning past difficulty with his school studies and/or 
teachers.  Specifically, the Veteran annotated that section 
to note that he "had hard time in reading to remember for 
test."  The motor vehicle accident occurred in early 
February 1964.  The report from the base emergency room on 
the day of the accident notes that the Veteran remembered 
nothing from the accident itself, but another person in the 
car reported that he was thrown from the automobile and that 
it possibly rolled over on him.  The Veteran reported right 
chest tenderness, which the examining physician noted was due 
to a bruised lung.  There were also lacerations of the lower 
lip and forehead, and although both pupils were reactive, the 
right pupil was larger than the left.  

The discharge summary after the Veteran's 12 days of 
treatment noted that he had sustained facial lacerations and 
a crush injury to the chest as a result of the accident.  He 
was also amnesic concerning the events prior to and including 
the accident.  During the course of his time in the hospital, 
the Veteran complained of blurred vision in his left eye, 
which was determined to be traumatic retinopathy.  After 
administration of steroids, his vision gradually improved and 
was almost normal by the time he was discharged.  Other than 
the amnesia of immediately prior to and during the accident 
itself, no memory loss or other loss of cognitive function 
was reported by the Veteran, or documented by the hospital 
staff.  A limited duty profile was created at the time of the 
Veteran's hospital discharge, due solely to traumatic 
retinopathy and a contused lung.

On the February 1964 subjective report of medical history, 
dated approximately 10 days subsequent to his discharge from 
the hospital, the Veteran indicated that he had a history of 
eye trouble, stomach/liver/intestinal trouble, mumps, and 
foot trouble, but denied any history of loss of memory or 
amnesia.  The examining physician noted that although the 
Veteran had a motor vehicle accident 4 weeks prior, there 
were no remaining impairments.  The objective service 
separation examination noted that the Veteran had slight 
amblyopia due to macular degeneration, but documented no 
other clinical abnormalities.  The Veteran was separated from 
service in April 1964.

Subsequent to service, the first evidence of a cognitive 
disorder is in an April 1999 state disability assessment, 
showing that the Veteran had an organic mental disorder as 
well as mental retardation and autism.  Specifically, the 
organic mental disorder was found to be manifested by 
perceptual or thinking disturbances, but not manifested by 
memory impairment; the mental retardation was manifested by 
pervasive developmental disorder characterized by social and 
significant communicative deficits originating in the 
developmental period, and manifested by borderline 
intellectual functioning.  

A May 2001 private neurologic evaluation noted that the 
Veteran reported experiencing memory problems, occasional 
blurring of his vision, and one-sided numbness since his 1964 
inservice motor vehicle accident.  However, during physical 
examination, the Veteran's speech including language use and 
fluency of speaking were normal.  Although the Veteran 
asserted that his memory problems were related to service, 
the private physician recommended that reversible causes of 
memory dysfunction be investigated, and ordered checkups of 
the Veteran's B12 and folate levels as well as his thyroid 
function.  

An August 2001 private treatment record reflected that the 
Veteran reported loss of visual acuity with dizziness, and 
later, double vision.  The physician indicated that it was 
likely a transient ischemic attack (TIA) (i.e. mini-stroke).  
Another August 2001 private treatment record, as well as ones 
dated in October 2001, January 2002, and April 2002 private 
treatment records noted that the Veteran reported a past 
history of TIAs; the October 2001 and January 2002 private 
treatment records indicated that the Veteran had refused to 
go for a multiresonant imaging test (MRI) which had been 
ordered due to his history of TIAs.  

The June 2002 VA neurologic examination reiterated the 
Veteran's history of difficulty reading and writing after his 
1964 motor vehicle accident; specifically, he stated that he 
could not spell or read as well as he did prior to the 
accident.  However, the examiner noted, the Veteran reported 
that this was "an intermittent problem . . . his difficulty 
in reading is that he "mixes up the words."  The examiner 
noted that he could understand the sentences she spoke to 
him, and could speak clearly; his school grades were recorded 
as poor in literature classes.  Mental status examination 
found that speech was fluent, but concentration and 
calculation were poor.  Although he had difficulty with 
reading, he had no difficulty with drawing or apraxia of 
drawing.  

Moreover, in the July 2002 and August 2002 addenda, the 
examiner concluded that it was less likely than not that the 
Veteran truly suffered from permanent brain damage from the 
inservice motor vehicle accident, and that any inability to 
read and/or write was not the result of the accident.  The 
reasons given included that the cognitive and 
neuropsychiatric testing completed in January 1999 did not 
show a neurologic cause for the claimed inability to read and 
write; that it was not clear that the Veteran required the 
testing questions to be read to him; that a January 2002 
letter to VA, written and signed by the Veteran, was 
comprehendible and legible; and most critically, that the 
Veteran's history of his injury, and description of his 
symptoms, were inconsistent with the clinical results of 
testing at the time of the examination. 

The August 2002 VA posttraumatic stress disorder examination 
reiterated the Veteran's claim that his 1964 motor vehicle 
accident had resulted in permanent memory loss, limited motor 
skills, inability to read or write, and impaired speech.  
However, during the physical examination, the Veteran's 
speech was noted as normal, and he was able to recall the 
past 4 presidents, while only being able to remember 1 of 3 
objects after 5 minutes had passed.  Although no 
neuropsychiatric or cognitive testing was conducted, the 
examiner concluded that the Veteran was cognitively impaired, 
and suffered from some amount of impaired memory.  The 
diagnosis was cognitive disorder secondary to traumatic brain 
injury.

In January 2003, the Veteran's family submitted a lay 
statement which indicated that the Veteran was "changed" as 
a result of service.  Specifically, after his service 
separation, the Veteran could not read or write like he had 
prior to service, and had slurred speech.  He could not 
complete application forms for jobs due to these 
disabilities, and ultimately went into construction work as 
it did not require him to read or write as part of the job.

In July 2003, a VA psychologist noted the Veteran's report 
that since his 1964 inservice motor vehicle accident, it was 
difficult for him to read or write, and he had "problems 
thinking."  However, a July 2003 VA outpatient treatment 
record indicated that the Veteran had probably borderline 
intelligence with possible human immunodeficiency virus (HIV) 
dementia; a September 2002 VA outpatient treatment record had 
noted the initial diagnosis of HIV, and a February 2003 VA 
outpatient treatment record reflected that the Veteran likely 
had been infected with HIV in 1991, based on a constellation 
of symptoms he reported having at that time.

The December 2003 VA neurologic examination report recorded 
the Veteran's memory of his 1964 motor vehicle accident as 
the car rolling over, and him waking up two to three days 
later.  The examiner noted, however, that few seconds' 
duration of retrograde amnesia was a strong point against 
there having been significant brain injury.  At present, the 
Veteran reported an inability to read or write, and an 
inability to work secondary to back, arm, and leg conditions; 
after approximately 30 postservice years working in manual 
labor positions, he felt "wore out" (sic).  The remaining 
details were noted by the examiner as an "extraordinarily 
unreliable, rambling" reported history. 

A mini-mental status examination was conducted; although the 
Veteran claimed he was unable to read, the examiner noted 
that when confronted with an instruction sheet asking that he 
pick up a black pen and copy a figure, he did exactly that, 
which showed he was able to read the first words of the 
instructions; the figures copies from memory were better than 
those copied directly.  He could also write his own name 
correctly.  Thus, the examiner noted, the only residuals of 
the 1964 motor vehicle accident appeared to be the absence of 
tooth #6 and several small facial scars.  

Ultimately, the examiner noted that mental status testing of 
the Veteran did not establish a disturbance of memory, but 
did establish difficulty in reading, writing, spelling; the 
examiner stated that with the Veteran's intelligence quotient 
(IQ) being 80, this was not surprising.  The examiner 
continued to note that "[i]n both a test situation and a 
behavioral one, I was unable to identify memory loss.  [The 
Veteran] was able to read words himself without any comment 
from me.  He was able to discern to copy the figures using 
the correct pen."  The examiner also reiterated that the 
Veteran had reported difficulty reading and with memory on 
his service entrance report of medical history, and that his 
signature on that paper, dated in early February 1961, bore a 
similarity to the signature the Veteran made during the 
instant battery of testing.  The examiner diagnosed status 
post closed head injury without neurologic residual.  

A September 2005 VA opinion letter noted that the Veteran 
requested a letter stating that his belief, that his 
inability to read and write and memory trouble resulted from 
his inservice 1964 motor vehicle accident, was "as likely as 
any other."  The VA psychologist noted that such a belief 
was "plausible."  The rationale for this opinion was that 
the Veteran completed 11 years of school so that he could 
participate in sports; he never claimed he was an avid 
reader, but did enjoy Readers Digest articles.  However, 
after the 1964 motor vehicle accident, he was no longer able 
to read at that level; after some practice, he had regained 
the ability to read at a second-grade level, and was 
frustrated because his grandchildren could read more 
proficiently than he.

A November 2005 VA outpatient treatment record diagnosed the 
Veteran with benign paroxysmal vertigo; a January 2006 VA 
outpatient treatment record noted that the Veteran had a 
significant improvement of his symptoms, to include his level 
of functioning with tasks related to reading.  Another 
January 2006 VA outpatient treatment record noted that the 
Veteran reported limited reading skills; he felt these were 
the result of vision problems stemming from an inservice 
motor vehicle accident, even though he reported that he could 
compensate for those vision problems sufficiently to drive 
and complete other visual-spatial tasks.  He also reported 
that his recent treatment for vertigo, to include Epley 
maneuvers, had improved his reading ability to a degree.  On 
service entrance, he had received a score of 81 on a mental 
function test; similarly, neuropsychiatric testing at the 
present time showed pronounced limitations in word level 
reading skills, vocabulary knowledge, word level verbal 
fluency, and rote verbal learning.  However, despite a 
history of visual problems, the Veteran performed at an 
average or above-average level on all non-verbal tasks, to 
include visual perception and visual memory; his primary 
weakness was in vocabulary comprehension and reading skills.  
The provisional diagnosis was cognitive disorder not 
otherwise specified; the neurologist stated that without the 
benefit of review of the Veteran's service treatment records 
and preservice academic records, the etiology of that 
cognitive disorder was not clear.

Consequent to the September 2007 Board remand in this case, a 
VA neurologic examination was conducted in November 2007.  In 
reviewing the Veteran's records, the examiner noted that on 
his February 1961 subjective report of medical history, he 
noted difficulty with school studies in reading.  In response 
to the examiner's inquiry, the Veteran reported that his 
grades in school were good in math and shop, and poor in 
literature.  

The examiner pointed out some inconsistencies between the 
Veteran's reported history and the documentation of record.  
The Veteran reported that he was unable to write in a June 
2002 VA outpatient treatment record, but the examiner noted 
that there were letters associated with the claims file that 
the Veteran had written.  Although the Veteran asserted that 
he was unable to read and/or write as a result of the 1964 
accident, the examiner noted that the Veteran's signature on 
his February 1964 service separation examination was 
identical to that on his February 1961 service entrance 
examination.  The Veteran stated that he had woken up in the 
hospital 2 days after the 1964 accident, but the emergency 
room (ER) report indicated that he was awake when seen by ER 
staff immediately after the accident.  Finally, the Veteran 
reported being unable to pass his general equivalency diploma 
test after service because the accident made him unable to 
read, but also stated that in school he could read only to a 
certain level, and not "big words."

Physical and mental status examination of the Veteran began 
with the Veteran refusing to remove his clothing, stating 
that "there was nothing wrong with [his] brain."  He was 
able to repeat a 3-word memorandum but refused to spell the 
words.  After a minute had passed, he was able to repeat 2 of 
the 3 words.  The Veteran was also able to carry out a 3-
stage command, which required both visual attention and 
memory of the complex command.  The Veteran could read a 
command to pick up a pen and copy a figure, only being unable 
to read the word "figure;" moreover, his signature on that 
copied page was "quite similar" to that on the February 
1961 service entrance examination.  Neurologic testing of the 
Veteran revealed a normal walking pace and gait.  The 
ultimate diagnosis was status post cerebral concussions, and 
congenital dyslexic disorder of unspecified type.  

Based on the mental status examination and cognitive testing, 
the examiner concluded although the Veteran may suffer highly 
selective memory impairments related to verbal function, 
there was no disturbance of the Veteran's memory function, 
and therefore no evidence of global memory loss.  Moreover, 
the examiner concluded that the Veteran's natural ability to 
read was likely flawed from early in life, an opinion the 
examiner stated would be supported by the cognitive testing 
completed in January 2006.  However, the Veteran's ability to 
identify a word, which he could not read or understand, and 
then to infer its meaning from the context of the sentence, 
would suggest that his reading and writing abilities were not 
significantly altered.  The examiner also noted that it was 
not clear to what extent the Veteran's cognitive abilities 
were altered due to his HIV-related encephalopathy or to the 
effects of his hypertensive microvascular disease.

Ultimately, the November 2007 VA examiner concluded that 
there was no evidence in the record that the Veteran lost his 
abilities to read and write as a result of the 1964 inservice 
motor vehicle accident, or otherwise result in a decline in 
the Veteran's cognitive function.  The rationale for this 
included the Veteran's admission that in the period 1964 to 
1966, he was able to drive from Fort Benning (Georgia) to 
Miami, and then from Miami to St. Louis, without assistance, 
and his ability to maintain long-term employment during this 
time.  Moreover, as previously noted, the Veteran was able to 
read and respond to complex written commands, and his 
handwriting was "quite similar" when comparing the 
signature on the February 1961 report of medical history to 
signatures on documents dated in 1964, 2003, and 2007.  

IV.  Analysis

In this case, the Veteran asserts that he has a cognitive 
disorder as a result of a head injury he sustained during an 
inservice motor vehicle accident in February 1964.  
Specifically, the Veteran argues that prior to the accident, 
his memory function was intact, and he was able to read and 
write; however, after the accident, he was unable to read or 
write and had memory difficulties.  However, the evidence of 
record does not show either that the Veteran has a 
quantifiable memory dysfunction, or that any diagnosed 
cognitive disorder is related to the 1964 motor vehicle 
accident in service, the latter of which is supported by the 
weight of the objective medical opinions of record.

The evidence of record does not show that the Veteran has 
quantifiable, clinically documented memory dysfunction.  In 
his February 1964 report of medical history, completed 
subsequent to his inservice motor vehicle accident, the 
Veteran denied a history of memory loss.  To that end, none 
of the objective medical evidence shows memory dysfunction.  
The April 1999 neuropsychiatric testing found an organic 
mental disorder, without memory impairment, and even though 
the Veteran mentioned in May 2001 that he had been involved 
in a motor vehicle accident, the private physician who 
examined him asked that reversible causes of memory 
dysfunction, such as deficiencies in certain vitamins or a 
thyroid disorder, be investigated.  Moreover, the January 
2006 VA outpatient testing reflected that the Veteran scored 
average or above-average in visual memory testing, and the 
December 2003 and November 2007 VA neurologic examiners both 
found no evidence of memory dysfunction, to include global 
memory loss.  Specifically, the December 2003 examiner found 
that no memory dysfunction existed either during testing or 
in behavioral situations, and the November 2007 VA examiner 
found that the Veteran was able to remember both a complex 
set of commands, in proper order, as well as 2 of 3 stated 
words after a minute's lapse.  In addition, both examiners 
found that the Veteran was able to copy a figure from memory 
better than he could when looking at the original.  Thus, the 
memory dysfunction claimed by the Veteran to be related to 
his 1964 motor vehicle accident is not shown.

The evidence of record also does not reflect that the 
Veteran's cognitive disorder resulted from his 1964 inservice 
motor vehicle accident.  Instead, the overwhelming majority 
of evidence reflects that the cognitive disorder was present 
from the Veteran's childhood, and is manifested as difficulty 
reading and completing other tasks due to borderline 
intellectual functioning, possible autistic-related 
limitations, and communication difficulties.  An objective 
mental functioning test score of "81,"as well as the 
Veteran's admission of difficulty with reading and 
comprehension recall, were both noted on service entrance in 
1961, three years prior to the motor vehicle accident.  Such 
borderline intellectual functioning was found on state 
disability testing in April 1999.  Similarly, the Veteran 
admitted during the June 2002 VA neurologic examination that 
his inability to read was "intermittent," and that his 
biggest problem was "mix[ing] up the words; this was 
explained by the cognitive testing conducted by the November 
2007, which confirmed that the Veteran had a congenital 
dyslexic disorder of unspecified type.  Other evidence, to 
include a July 2003 VA outpatient treatment record and the 
November 2007 VA neurologic examination report, raises the 
potential impact that post service HIV-related dementia 
and/or hypertensive microvascular disease has on the 
Veteran's cognitive functioning.  Finally, the repeated 
testing throughout the record shows that the Veteran had no 
impairment in certain areas of cognitive testing which weighs 
against a finding of impairment as the result of the motor 
vehicle accident.  As noted above: the ability to copy a 
figure from memory; the ability to follow a complex command, 
and the ability to write his name (as his signature was noted 
by the November 2007 VA examiner as having been "quite 
similar" on documents dated in 1961, 1964, 2003, and 2007) 
is evidence against a finding of impairment as a result of 
the accident.

To that end, the weight of the objective opinions of record, 
having been based on the medical evidence discussed above, is 
against finding that the February 1964 inservice motor 
vehicle accident resulted in a cognitive disorder manifested 
as memory dysfunction and/or an inability to read or write.  

Three nexus opinions of record conclude that while the 
Veteran clearly has a cognitive disorder that impacts the 
level to which he can read and other related abilities, that 
cognitive disorder likely originated during his developmental 
(childhood and teenage) years and is not related to his 1964 
inservice motor vehicle accident.  The July 2002 and August 
2002 neurologic examination addenda note that while the 
testing the Veteran underwent in 1999 showed a cognitive 
disorder, the neurologic or cognitive impairments that would 
have resulted from a head injury were not present.  Moreover, 
those impairments the Veteran had reported experiencing, such 
as an inability to write, were not shown, as there were 
letters in the claims file written by the Veteran himself.  
Similarly, the December 2003 VA neurologic examiner clearly 
found that the Veteran had sustained a head injury, as 
documented by the avulsion of a tooth and facial scars still 
present almost 30 years after the motor vehicle accident, but 
that no neurologic residuals were present.  Thus, the 
diagnosis of status post closed head injury without 
neurologic residual reflects that the cognitive abnormalities 
found, as detailed above, were not related to the inservice 
motor vehicle accident.  Additionally, in finding that there 
was no evidence in the record that the inservice motor 
vehicle accident resulted in the loss of ability to read or 
write, or other decline in cognitive function, the November 
2007 VA examiner cited the Veteran's capacity to read 
instructions, infer the meaning of words from context, copy a 
figure correctly, and comprehend and recall a complex 
command, abilities which a cognitive disorder resulting from 
a head injury would have severely limited.  Each of these VA 
examiners was provided the Veteran's claims file, conducted 
their own cognitive and neuropsychiatric testing or 
considered the Veteran's performance in previous assessments, 
considered the Veteran's cognitive abilities on service 
entrance in February 1961, prior to the motor vehicle 
accident, and provided a complete rationale for their 
conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (holding that most of the probative value of 
a medical opinion comes from its reasoning).

Conversely, as the November 2005 VA examiner diagnosed 
cognitive disorder not otherwise specified, it was also 
stated that the etiology was unclear without review of the 
service treatment records and preservice academic records.  
Thus, this is a diagnosis without a nexus opinion being 
offered.  Moreover, while the October 2002 VA PTSD examiner 
diagnosed a cognitive disorder secondary to traumatic brain 
injury, this opinion lacks probative value.  Specifically, 
the examiner formulated the conclusion without the benefit of 
any cognitive or neuropsychiatric testing, a fact noted by 
the examiner in the report.  Finally, in providing a lay 
history of his symptoms, the Veteran failed to note that he 
had difficulty in school, with reading and remembering, as 
noted at his February 1961 service entrance, as well as after 
the February 1964 accident.  Although the Board may not 
reject a medical opinion solely because it is based on facts 
reported by the Veteran, the Board may do so where the facts 
are inaccurate or are unsupported by the other evidence of 
record).  Kowalski v. Nicholson, 19 Vet. App. 171, 179-80 
(2005).  Critically, the examination report also fails to 
note this detail; thus, even though the examiner asserted 
that the claims file was reviewed, it must be questioned how 
thorough such a review was, and therefore how well acquainted 
this VA examiner was with the Veteran's medical history, to 
include his claimed symptoms.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  This lessens the probative weight of 
this opinion.

Additionally, a VA psychologist concluded in September 2005 
that the Veteran's explanation of his claimed cognitive 
disorder, as having been due to his February 1964 inservice 
motor vehicle accident, was "plausible."  However, the 
primarily rationale for this was the Veteran's report that he 
was not able to read at the same level he could prior to the 
accident, even though he admitted to not being an "avid 
reader" prior to the accident.  The foundation of this 
opinion is weak.  The VA psychologist is essentially agreeing 
with the Veteran that the February 1964 motor vehicle 
accident could have resulted in a cognitive disorder.  
Lacking certainty or conclusiveness, it cannot be considered 
probative for the purposes of VA adjudication.  See also 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" be related, is too speculative to 
establish the presence of the claimed disorder or any such 
relationship).  

While no medical opinion may be ignored, it is not error to 
favor the opinion of one competent medical expert over that 
of another.  Rather, the duty exists to assess the 
credibility and probative value of evidence, and greater 
probative weight may be assigned to one medical opinion than 
to another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
For these reasons, the Board finds that the weight of the 
evidence of record does not relate the Veteran's cognitive 
disorder to his military service.

As noted above, the Veteran has repeatedly asserted that his 
1964 motor vehicle accident resulted in memory dysfunction 
and the loss of his ability to read and write.  As discussed 
at length above, the objective medical evidence of record 
reflects that this is not the case.  Moreover, the Veteran's 
reported history has, at times, been unreliable and 
inconsistent with the medical evidence of record.  Among 
those inconsistencies, as noted by the November 2007 VA 
examiner, included the Veteran's report that he was 
unconscious for 2 days after his motor vehicle accident, when 
the ER report noted he was awake, as well as the Veteran's 
varying reports of the existence and degree to which he could 
read and write, and had memory function, prior to and after 
his 1964 motor vehicle accident. 

Finally, the statements of the Veteran and of his family 
members with respect to his claimed symptoms have been 
considered.  However, because the Veteran lacks the necessary 
medical training required to provide an opinion with respect 
to the etiology of his cognitive disorder, his statements to 
that effect are not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Similarly, although 
the Veteran's family members have provided lay statements, to 
include those made in January 2003, for the record with 
respect to their observations of the Veteran's claimed 
symptoms, they too lack the appropriate qualifications to 
discuss whether the Veteran's cognitive disorder was related 
to his military service, and the 1964 motor vehicle accident 
therein.  Id. at 494-95.

Because the weight of the evidence of record does not relate 
the Veteran's cognitive disorder to his military service, the 
preponderance of the evidence is against his claim for 
service connection.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a cognitive disorder, to include as 
due to an inservice head injury, claimed as memory 
dysfunction and an inability to read and write, is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


